Citation Nr: 1124328	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  06-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral feet disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from August 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The case was brought before the Board in February 2008 and again in January 2010, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  The Veteran's pes planus pre-existed his military service and was not permanently aggravated beyond the natural progression of the disorder by any incident of his military service.

2.  The Veteran is currently diagnosed with bilateral pes planus, plantar fasciitis, recurrent gout and peripheral neuropathy of the bilateral lower extremities, but none of these conditions have been persuasively attributed to any incident of his military service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus pre-existed his military service and was not aggravated by any incident of his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  The Veteran's other disorders of the bilateral feet were not incurred in or aggravated by active service nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in August 2004, March 2008 and February 2010.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2008 and 2010 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes the Veteran claims he sought treatment on multiple occasions for his bilateral foot injuries and pain while in the military service, to include from August 1967 to November 1967.  Other than a notation on the Veteran's separation examination in June 1969, the service treatment records are silent as to any complaints, diagnoses or treatment for his feet.  Indeed, there is no service treatment record confirming any in-service foot injuries.  This is explained in more detail below.  

Several attempts were made to obtain any possible missing service treatment records or morning reports, sick logs, clinical records and unit records that may document the Veteran's claimed in-service foot injuries and treatments.  The NPRC responded that no clinical records pertaining to the Veteran existed and morning reports for the time frame were silent as to any alleged in-service foot injury.  Sick reports also did not exist.  The VA alerted the Veteran that no such records could be found and the Veteran did not have any records to produce himself.  The Board concludes all efforts to locate the alleged in-service foot injuries have been exhausted and further attempts to obtain such records, if they do indeed exist, would be futile.

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran appropriate VA examinations in 2008 and 2010. These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for neuropathy may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's peripheral neuropathy is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he has multiple bilateral feet problems due to his military service.  He claims he told the military on entrance that he had a congenital leg length discrepancy as well as flat feet, but they nevertheless found him fit for duty.  While in the military, the Veteran claims the physical demands of basic training caused significant bilateral foot pain injuries.  After complaining a couple of times about his feet at sick call, he stopped seeking medical treatment because he was ridiculed for complaining.  Nevertheless, the Veteran claims his military service caused permanent damage to his feet.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to describe the details of boot camp and various claimed injuries affecting his feet.  The Veteran is not, however, competent to associate these in-service incidents to current diagnoses of his feet.  

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of any foot condition.  The Veteran's December 1966 entrance examination found no abnormality of any kind.  On separation examination in June 1969 the Veteran complained of cramps in his legs after excessive exercise as well as "bone trouble."  At that time, the Veteran indicated he had to wear supports on his feet when he was young.  The examiner at that time found no significant abnormality and further noted "lameness secondary to foot trouble."  On examination, however, the military physician found no significant abnormality of the bilateral feet.  Indeed, the Veteran's June 1969 separation examination was entirely within normal limits.

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, the Veteran's December 1966 enlistment examination indicated he entered the military with no significant defects.  Accordingly, the presumption of soundness attaches.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id. See also Wagner v. Principi, 370 F. 3rd 1089 (Fed. Cir. 2004).

In this case, the Board finds significant evidence to rebut the presumption of soundness with respect to the condition of pes planus.  In June 1969, on separation examination, the Veteran reported he wore bilateral foot supports when he was young.  Private and VA post-service treatment records consistently note the Veteran's childhood history of pes planus.  For example, the Veteran's private podiatrist, Dr. Paoni, DO, noted in statements dated July 2005 and October 2008 that the Veteran had a history of trouble with his feet as a small child. The Veteran was afforded VA examinations in December 2008 and July 2010 where both examiners specifically noted the Veteran's childhood history pes planus. 

The Veteran himself, moreover, conceded in numerous written statements that he was treated for a leg length discrepancy and flat feet as a child, to include orthotic shoe inserts.  For these reasons, the Board concludes that there is clear and unmistakable evidence establishing that he entered service with a preexisting foot disability, namely pes planus.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

After service, the Board finds noteworthy that private and VA treatment records are largely silent with regard to complaints and treatment specifically pertaining to pes planus.  Indeed, the Veteran's private podiatrist rendered two opinions in 2005 and 2008 in support of the Veteran's claim and did not discuss pes planus as a current medical problem at all.

The Veteran was afforded two VA examinations in December 2008 and July 2010 to ascertain whether any of the Veteran's current bilateral foot conditions could be attributed to the Veteran's military service, to include whether the Veteran's pre-existing pes planus was permanently aggravated beyond the natural progression of the disorder due to his military service.

Both examiners noted the Veteran's childhood history of pes planus.  Both examiners also noted the Veteran's contentions of in-service foot pain, the laborious duties of boot camp and in-service foot injuries.  Both examiners further noted, however, that the service treatment records are silent as to any specific foot injury.  

In December 2008, the VA examiner in pertinent part observed the Veteran's pes planus to be in a relatively mild state and thus did not likely worsen since his childhood.  Similarly, the July 2010 VA examiner found the Veteran's pes planus to be present in the "same mild degree therefore no worsening [do to] military service."  The 2010 examiner, therefore, opined that the Veteran's "preexisting foot condition was less likely than not aggravated beyond natural progression by any incident in the [V]eteran's military service to include the physical demands of basic training."

The Board finds the 2008 and 2010 VA examiners' opinions pertinent to pes planus persuasive.  They are based on a complete review of the claims folder and a thorough physical examination.  Also compelling, all medical professionals agree the Veteran's pes planus pre-existed his military service (and indeed the Veteran concedes this point), and no medical professional has opined that the Veteran's pes planus was aggravated beyond the natural progression of the disorder due to any incident of his military service.  Indeed, there is medical evidence to the contrary.

Thus the Board concludes that there is clear and unmistakable evidence that  the Veteran's pes planus pre-existed his military service and was not aggravated by any incident therein.  The presumption of soundness is rebutted. 

The Board will now consider whether the Veteran has any other bilateral foot disorder attributable to his military service.

As explained above, the Veteran's service treatment records are devoid with findings consistent with in-service incurrence of any chronic foot disorders. 

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service, or a service-connected disability.  

Currently, the Veteran is diagnosed with numerous bilateral feet conditions, to include pes planus, plantar fasciitis, recurrent gout and peripheral neuropathy of the bilateral lower extremities.  The Board concludes no foot condition may be associated with the Veteran's military. As previously mentioned, there is no evidence establishing foot problems in service.  Although foot complaints were made at service separation, a physical evaluation established that his feet were within normal limits. 

After service, medical records show the Veteran was treated for recurrent incidents of gout from 1992 to 1994.  In 1992, a history of gout was noted, and the Veteran claims his gout started in 1973 or 1974, 4 or 5 years after service.  In any case, the 1990s medical records attribute the Veteran's gout to diet, alcoholism and other non-military related factors.  

VA outpatient treatment records indicate the Veteran was also treated for other foot related problems, to include plantar fasciitis and peripheral neuropathy decades after his military service in the 2000s.  

The Veteran's private podiatrist, Dr. Paoni, DO, provided two statements on the Veteran's behalf dated in July 2005 and October 2008.  In both statements, Dr. Paoni cites a history of trouble with feet as a small child and in-service bilateral feet injuries, to include trauma incurred in boot camp due to excessive marching, jumping and running.  Dr. Paoni, in both statements, further opines that it is "certainly possible" that the Veteran's current diagnosis of plantar fasciitis "could be" causally related to the Veteran's military service, but he could not connect the two for certain.  That is, Dr. Paoni indicated while a medical nexus was possible, he could not say for certain that the Veteran's current plantar fasciitis was causally related to his military service.  

The Board does not find Dr. Paoni's 2005 and 2008 opinions particularly persuasive or supportive of the Veteran's claim.  Dr. Paoni merely acknowledges a possibility of a causal relationship between the Veteran's plantar fasciitis and his military service.  Dr. Paoni does not make this opinion with any great deal of certainty and indeed concedes the causal relationship is merely a possibility.  Overall, Dr. Paoni's medical opinions are speculative at best and not conclusive in regard to the Veteran's specific case.  Accordingly, these medical opinions are not probative and may not support service connection here.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In contrast, the Veteran was afforded two VA examinations in December 2008 and July 2010 to ascertain whether any of the Veteran's current bilateral foot conditions could be attributed to the Veteran's military service.

As explained above, both examiners also noted the Veteran's contentions of in-service foot pain, the laborious duties of boot camp and in-service foot injuries, but found no objective evidence confirming any specific foot injury. 

In December 2008, after a thorough examination and complete review of the claims folder, the 2008 VA examiner concluded that the Veteran currently has bilateral pes planus, plantar fasciitis and bilateral peripheral neuropathy of the lower extremities.

With regard to plantar fasciitis, the December 2008 VA examiner noted plantar fasciitis generally has a good prognosis and completely resolves within a year.  Medical records indicate a fairly recent diagnosis of plantar fasciitis, decades after service, and therefore, the examiner opined "the likelihood of a 50+ year plantar fasciitis is remote at best."  

With regard to the peripheral neuropathy of the bilateral feet, the 2008 examiner opined that the Veteran's symptoms of numbness and tingling came decades after service and is not medically related to pes planus or plantar fasciitis.  Rather, the Veteran's neuropathy is most likely related to smoking, heavy drinking, and diabetes mellitus, type II, which was diagnosed in April 2006.  The 2008 examiner did not address the Veteran's history of gout.

The Veteran was afforded an additional VA examination in July 2010.  Again, the 2010 examiner noted the Veteran's childhood problems with his feet, to include pes planus.  The examiner also noted the Veteran's complaints of in-service foot injuries and boot camp duties aggravating his foot pain.  The examiner noted the Veteran's pertinent military and post-military medical history.  After a thorough examination and complete review of the claims folder, the 2010 examiner diagnosed the Veteran with pes planus, plantar fasciitis, peripheral neuropathy of the bilateral lower extremities, and a history of gout.  A leg length discrepancy was not noted. 

The 2010 examiner also found no nexus between the Veteran's military service and his current diagnosis of plantar fasciitis.  The examiner rationalized that the Veteran was first examined and diagnosed with plantar fasciitis at the age of 60.  Plantar fasciitis generally has a good prognosis and resolves within one year.  Accordingly, the examiner found it less likely than not that the Veteran's plantar fasciitis has any relation to his military service.

With regard to peripheral neuropathy and gout, the 2010 examiner opined that both of these diagnoses are attributable to factors unrelated to the Veteran's military service and were diagnosed well after his military service.  Thus, neither of these diagnoses is likely related to the Veteran's military service, to include the physical demands of basic training. 

The Board finds the 2008 and 2010 VA examiners' opinions persuasive.  They are based on a complete review of the claims folder and a thorough physical examination.  Also compelling, medical records, to include VA outpatient treatment records and service treatment records, do not show diagnoses for gout, peripheral neuropathy or plantar fasciitis until years and, in the case of peripheral neuropathy and plantar fasciitis, decades after his military service.  

The Board notes Dr. Paoni's private opinions indicating the "possibility" of a causal relationship between the Veteran's military service and his plantar fasciitis.  As explained below, the Board does not find these opinions persuasive or probative because Dr. Paoni merely suggests a "possible" causal relationship and further acknowledges that he "cannot say...for certain" that the two are in fact causally related.  For these reasons, the Board finds the opinions speculative at best and not persuasive.  See Obert, 5 Vet. App. at 33.  The Board assigns greater probative value to the other medical evidence.

The Board has considered the Veteran's statements.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is generally credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  However, the Veteran's claims fail based upon the preponderance of the medical evidence indicating an unlikely link between his complaints of continuous foot pain since service and his current disability.  Indeed, both the 2008 and 2010 VA examiners considered the Veteran's statements of leg length discrepancy, continuity of symptomatology and his description of past bilateral foot injuries in rendering their opinions.  For reasons explained above, the Board finds these opinions far more probative than any other medical opinion provided by the Veteran.

Accordingly, based on the preponderance of the evidence outlined above, the Board concludes service connection is not warranted for any of the Veteran's current bilateral foot disorders, to include pes planus, gout, plantar fasciitis and peripheral neuropathy of the bilateral feet. 



ORDER

Entitlement to service connection for bilateral feet disabilities is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


